DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings with 8 Sheets of Figs. 1-13 received on 6/25/2019 are acknowledged and accepted.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blayne Green on 4/5/2022.
The application has been amended as follows: 

1)	On Claims 18-22:
-On Line 1,
Change:
"machine readable medium"
To:
--non-transitory machine readable medium—

Allowable Subject Matter
Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2019/0294108 A1, Horisaki et al (Deep Learning-generated holography, Applied Optics, Vol 57, no. 14, pages 3859-3863, 05-10-2018) for at least the reason that the cited art of record fails to teach or reasonably suggest a system for generating holographic images, the system in combination with limitations in Lines 1-5 of the claim, comprising:
“apply a pre-trained deep neural network to the multi-channel image data to generate intermediate diffraction pattern image data corresponding to the target holographic image data; and apply an iterative process using a propagation model to the intermediate diffraction pattern image data to generate final diffraction pattern image data, wherein the 15propagation model corresponds to a holographic imaging arrangement to generate a holographic image using diffraction pattern image data, and wherein final modeled holographic image data generated by the iterative process using the propagation model and the final diffraction pattern image data meets an error threshold with respect to the target holographic image data and wherein 20intermediate modeled holographic image data generated based on the propagation model and the intermediate diffraction pattern image data does not meet the error threshold with respect to the target holographic image.”.
Claims 2-11 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.

Claim 12 is allowed over the cited art of record for instance (US 2019/0294108 A1, Horisaki et al (Deep Learning-generated holography, Applied Optics, Vol 57, no. 14, pages 3859-3863, 05-10-2018) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for generating holographic images, the method in combination with limitations in Lines 1-3 of the claim, comprising:
“applying a pre-trained deep neural network to the multi-channel image data to generate intermediate diffraction pattern image data corresponding to the target holographic image 25data; and  3801.AB9292-US applying an iterative process using a propagation model to the intermediate diffraction pattern image data to generate final diffraction pattern image data, wherein the propagation model corresponds to a holographic imaging arrangement to generate a holographic image using diffraction pattern image data, and wherein final modeled holographic image 5data generated by the iterative process using the propagation model and the final diffraction pattern image data meets an error threshold with respect to the target holographic image data and wherein intermediate modeled holographic image data generated based on the propagation model and the intermediate diffraction pattern image data does not meet the error threshold with respect to the target holographic image.”.
Claims 13-17 are dependent on Claim 12 and hence are allowable for at least the same reasons Claim 12 is allowable.

Claim 18 is allowed over the cited art of record for instance (US 2019/0294108 A1, Horisaki et al (Deep Learning-generated holography, Applied Optics, Vol 57, no. 14, pages 3859-3863, 05-10-2018) for at least the reason that the cited art of record fails to teach or reasonably suggest at least one non-transitory machine readable medium comprising a plurality of instructions that, in response to being executed on a computing device, cause the computing device to generate holographic images, the generation of holographic images in combination with limitations in Lines  1-5 of the claim, comprising:
“applying a pre-trained deep neural network to the multi-channel image data to generate intermediate diffraction pattern image data corresponding to the target holographic image data; and applying an iterative process using a propagation model to the intermediate diffraction pattern 20image data to generate final diffraction pattern image data, wherein the propagation model corresponds to a holographic imaging arrangement to generate a holographic image using diffraction pattern image data, and wherein final modeled holographic image data generated by the iterative process using the propagation model and the final diffraction pattern image data meets an error threshold with respect to the target 25holographic image data and wherein intermediate modeled holographic image data 4001.AB9292-US generated based on the propagation model and the intermediate diffraction pattern image data does not meet the error threshold with respect to the target holographic image..”.
Claims 19-22 are dependent on Claim 18 and hence are allowable for at least the same reasons Claim 18 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a)	Ozcan et al (US 2019/0294108 A1) teaches (figs 1,2) a memory to store target holographic image data; and a processor (computer with processor, fig 1) coupled to the memory, the processor to: convert (a hologram intensity image which is back propagated to generate real and imaginary input images 30,32, cont p42, pg 5, lines 1-4) the target holographic image data (hologram intensity image 20 of sample 22, p41, lines 1-3)  to multi-channel image data having an amplitude component channel and a phase component channel (images 30,32, cont p42, pg 5, lines 1-4) and then a pre-trained deep neural network (neural network 10, p41, lines 1-3) is applied to generate output real and imaginary images (amplitude and phase images 50,52, p42, lines 1-6) with artifacts and twin images suppressed.
	However Ozcan does not teach apply a pre-trained deep neural network to the multi-channel image data to generate intermediate diffraction pattern image data corresponding to the target holographic image data; and apply an iterative process using a propagation model to the intermediate diffraction pattern image data to generate final diffraction pattern image data, wherein the 15propagation model corresponds to a holographic imaging arrangement to generate a holographic image using diffraction pattern image data, and wherein final modeled holographic image data generated by the iterative process using the propagation model and the final diffraction pattern image data meets an error threshold with respect to the target holographic image data and wherein 20intermediate modeled holographic image data generated based on the propagation model and the intermediate diffraction pattern image data does not meet the error threshold with respect to the target holographic image.

b)	Rivenson et al (deep learning in holography and coherent imaging, Nature, Light: Science and Applications, 08-19-2019, 8:85, pages 1-8) teaches (fig 1) holographic image reconstruction, where a hologram is applied a neural network and a high quality reconstructed image is obtained. However, Rivenson does not teach a target image which is applied on by a pretrained neural network to get an intermediate diffraction pattern and application of a propagation model to get to final ground truth image and Rivenson is published after the filing date of the current application.

c)	Peng et al (Neural holography with Camera-in-the-loop Training, ACM Trans. Graph., Vol 29, No. 6, Article 185, pages 1-14, December 2020) teaches computer generated holography with optimizing a target image using neural network (HOLONET) with a camera in the loop for good image quality (fig 1 Note). However, Peng does not teach a target image which is applied on by a pretrained neural network to get an intermediate diffraction pattern and application of a propagation model to get to final ground truth image and Peng is published after the filing date of the current application.

d)	Yamauchi et al (Optimization of computer-generated holograms by an artificial neural network, second international conf on knowledge based intelligent electronic systems, 04-21-1998, IEEE, pages 220-223) teaches training a neural network and using the network to obtain optimized kinoforms or diffraction patterns. However, Yamauchi does not teach a target image which is applied on by a pretrained neural network to get an intermediate diffraction pattern and application of a propagation model to get to final ground truth image.

e)	Barbastathis et al (On the use of deep learning for computational imaging, 07-25-2019, Review Article, Optica, Vol 6, No 8, pages 921-943) teach (fig 1-3) application of neural networks and machine learning to generation of computational images. However, Barbastathis does not teach a target image which is applied on by a pretrained neural network to get an intermediate diffraction pattern and application of a propagation model to get to final ground truth image.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.D./                              								5/5/2022                                                                                                                                                                                                     Jyotsna V DabbiExaminer, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872